Citation Nr: 0522332	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
chronic low back pain.

3.  Entitlement to a compensable rating for musculoskeletal 
headaches.

4.  Entitlement to a compensable rating for obstructive sleep 
apnea.

5.  Entitlement to service connection for residuals of 
exposure to asbestos.

6.  Entitlement to service connection for residuals of 
exposure to toxic fumes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968, and from August 1985 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

As a procedural matter, the Board notes that the claim for 
exposure to fumes was certified on appeal as part and parcel 
of exposure to asbestos; however, exposure to asbestos and 
asbestosis-related medical disorders is a distinct medical 
claim which require separate consideration under a particular 
administrative protocol.  Therefore, the Board will address 
the issue of residuals of exposure to fumes separate from a 
claim for residuals of asbestos exposure.

The issues of an increased rating for sleep apnea, service 
connection for residuals from asbestos exposure, and service 
connection for residuals from exposure to fumes are addressed 
in the decision below.  

The remaining issues of increased ratings for PTSD, low back 
disability, and headaches, are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1. The veteran's sleep apnea is manifested by persistent day-
time hypersomnolence.

2.  The veteran has been prescribed, but refuses to use, an 
assistive breathing device.

3.  A diagnosis of asbestosis or any asbestos-related 
disorder has not been shown.

4.  A chronic respiratory disability as a result of exposure 
to fumes has not been shown.

5.  A chronic cough alone is not a disability for which 
compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a sleep 
disorder, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2004); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.97, 4.124a, Diagnostic Codes (DCs) 6847, 8108, 8911 (2004).

2.  Residuals of exposure to asbestos were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Residuals of exposure to toxic fumes were not incurred in 
or aggravated by military service; there is no evidence of an 
underlying respiratory disorder manifested by a chronic 
cough; chronic bronchitis has not been shown.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Rating for Obstructive Sleep 
Apnea

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The RO rated the veteran's sleep apnea under DC 6847.  Under 
DC 6847, a noncompensable evaluation is assigned for an 
asymptomatic condition, but with documented sleep disorder 
breathing.  A 30 percent evaluation is assigned when there 
are symptoms of persistent daytime hypersomnolence.  The 
assignment of a 50 percent rating requires the use of a 
breathing assistance device such as a continuous positive 
airway pressure (CPAP) machine.  And, a 100 percent 
evaluation is warranted when there is chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or if 
a tracheostomy is required.  See 38 C.F.R. § 4.97, DC 6847.

In this case, the Board finds that the evidence supports a 30 
percent evaluation for the veteran's sleep disorder, but no 
higher.  Of note, the veteran reported daytime 
hypersomnolence in a March 1998 VA examination.  Moreover, in 
a January 2001 neurological examination he described 
"excessive daytime sleepiness, snoring and dry mouth in the 
morning."  Therefore, the medical evidence supports a rating 
of 30 percent for sleep apnea under the regulations.

However, the Board finds that a higher than 30 percent rating 
is not warranted.  In essence, the veteran contends that he 
has been prescribed a CPAP machine which is, in and of 
itself, sufficient to assign a 50 percent rating.  The Board 
disagrees.

The medical evidence is overwhelming that the veteran has 
refused to use the machine.  Specifically, in a July 2002 
respiratory examination, the examiner noted that the veteran 
was initially placed on CPAP and BIPAP in 1995 but "stopped 
using them for a long time now . . ."  Moreover, in a 
November 2000 respiratory examination, he indicated that he 
did not use his CPAP machine.  Similarly, he stated that he 
"doesn't want to take medication or CPAP" in a March 1998 
VA examination.  

While the veteran related on one occasion that he used CPAP 
"intermittently" - in a January 2001 VA neurological 
examination - this level of use, particularly given the 
greater weight of evidence that he essentially refuses to use 
it, suggests to the Board that he does not, in fact, 
"require use" of the machine.  

Therefore, the Board questions whether the machine is 
"required" as provided in the regulation.  It is not simply 
that he has a machine in his possession or has been 
recommended or prescribed to use it; rather, the regulation 
anticipates that he needs (i.e. "requires use") of the 
breathing assistance device, such as CPAP.  As he is, of his 
own accord, not using the machine, the Board finds this 
persuasive evidence does he does not require its use.

Given that the veteran has reported daytime hypersomnolence, 
the Board finds that a 30 percent rating for sleep apnea is 
warranted.  However, the Board rejects the proposition that 
simply being prescribed use of a breathing assistance device, 
such as CPAP, is sufficient to warrant a higher rating.  
Therefore, a 30 percent rating, but no more, will be granted.


II.  Entitlement to Service Connection for Residuals of 
Exposure to Asbestos

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph 7.21a(1) of the M21-1 
recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  Subparagraph 7.21a(3) 
points out that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  

The risk of developing bronchial cancer is increased in 
current cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  About 50 
percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The Board notes that the veteran worked in a building while 
on active duty which was the subject of an investigation due 
to an overwhelming diesel/petroleum smell, and which 
eventually was found to contain asbestos.  Specifically, in 
September 1991, the Occupational Safety and Health 
Administration (OSHA) received a complaint about the building 
from the veteran, reporting headaches, watery eyes, and upper 
respiratory problems.  

In a December 1991 report, the Army's Environmental Science 
Officer who conducted a Health Hazard Assessment of the 
building in question, related that the building had a strong 
odor of diesel fumes.  Bulk samples were taken from 
insulation around a piece of equipment to test for asbestos.  
The results indicated 5 percent chrysotile asbestos and 95 
percent fiber.  

It was reported that the exposure level was below the OSHA 
recommended level and there was no immediate health hazard 
but corresponding air samples were to be conducted.  The site 
was also to be included in the overall Asbestos Abatement 
Plan.  The building was abandoned for clean-up, and 
eventually completely gutted and remodeled.  

The veteran maintains that he was exposed to asbestos while 
working in this building.  There was confirmed evidence of 
asbestos in the building and the issue of exposure will be 
conceded.  The threshold question, however, is whether the 
veteran developed asbestosis or an asbestosis-related 
disorder (defined in M21-1) due to asbestos exposure while on 
active duty.  After a review of the evidence, the Board finds 
that the claim must be denied.

Specifically, service medical records are negative for 
asbestosis or an asbestosis-related illness.  Of note, April 
1997 and March 1998 chest X-rays were normal.  Moreover, a 
private June 2000 CT scan of the chest showed "no evidence 
of a pulmonary mass or hilar/mediastinal lymphadenopathy."  

In the November 2000 VA examination, the veteran reported 
that the building he worked in the 1980s and 1990s was 
condemned due to asbestos.  Nonetheless, his chest X-ray at 
that time was normal.  This indicates to the Board that there 
was no medical evidence of asbestosis or any of the 
asbestosis-related disorders, such as pleural effusion, 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, or lung cancer.  

In a July 2002 VA examination, undertaken to specifically 
address the asbestosis issue, the veteran related a history 
of exposure to asbestos.  After a physical examination, the 
examiner concluded that there was "no evidence of 
asbestosis."  In addition, there was no evidence of chronic 
obstructive pulmonary disease (COPD), or chronic bronchitis.  
He was reported to have a chronic cough of unknown origin.  
However, even if shown, neither COPD or bronchitis, nor 
chronic cough are disorders associated with asbestos 
exposure.

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Notwithstanding the veteran's exposure to asbestos, the Board 
finds that he does not, in fact, have a disorder which can be 
reasonably attributable to asbestos exposure.  While he has 
been diagnosed with a chronic cough, that disorder is not 
listed in subparagraph 7.21a(1) as one of the disorders 
attributable to inhalation of asbestos fibers.  In addition, 
while persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer, there is no evidence 
that the veteran has been treated for any of these disorder, 
nor has he so asserted.  

Thus, even assuming exposure to asbestos, there is no 
evidence of asbestosis or an asbestosis-related disorder.  As 
noted above, the veteran's additional respiratory complaints 
(bronchitis, chronic cough, etc.) are addressed in a more 
generalized claim for a chronic respiratory disorder.  Since 
there is no current diagnosis of asbestosis or an asbestosis-
related disorder, the Board finds that the claim for 
residuals associated with asbestos exposure must be denied.

III.  Entitlement to Service Connection for Residuals of 
Exposure to Toxic Fumes

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he developed a chronic cough as a 
result of exposure to toxic fumes while serving on active 
duty.  As noted above, the evidence is uncontroverted that 
the veteran was exposed to petroleum and diesel fumes.  
However, the threshold question is whether he suffered a 
disability or injury as a result of that exposure.  

For definitional purposes only, "cough" is defined as 1. a 
sudden explosive forcing of air through the glottis, 
occurring immediately on opening the previously closed 
glottis, and excited by mechanical or chemical irritation of 
the trachea or bronchi, or by pressure from adjacent 
structures.  2. To force air through the glottis by a series 
of expiratory efforts.  Stedman's Medical Dictionary, 26th 
ed. 

Service medical records reflect the veteran sought treatment 
for complaints of weakness, cough, diarrhea, sore throat and 
congestion in December 1990.  He was diagnosed with acute 
bronchitis.  As noted above, he worked in a building which 
was the subject of a 1991 investigation due to an 
overwhelming diesel/petroleum smell.  An environmental 
evaluation was conducted and the building was eventually 
closed.   

In March 1992, he was treated for sinusitis.  He was also 
diagnosed with rule/out allergic rhinitis.  June 1992 allergy 
testing was negative.  In August 1992, he related that he was 
still in the building and complained of headaches and runny 
eyes.  The clinical assessment included rhinitis secondary to 
work place environment.  In October 1992, it was reported 
that his cough may be toxin induced.  In December 1992, he 
was diagnosed with clinical asthma, allergic rhinitis, and 
questionable bronchitis.  It was noted that if there was no 
response clinically to his asthma that histamine challenge 
testing may be needed to rule/in or rule/out asthma.  A 
diagnosis of rule/out mycoplasma pneumonia vs. bronchitis was 
noted.

In May 1993, he was diagnosed with an upper respiratory 
infection after seeking treatment for a running nose and 
fever with cough.  At the time of a January 1994 physical, 
the veteran's multiple complaints included a 4-5 year history 
of sinusitis, a 2-3 year history of shortness of breath 
during running and sometimes walking, a 4-5 year history of 
chronic cough, and a 4 year history of chronic or frequent 
colds.  In essence, he dated his respiratory difficulties to 
exposure to fumes in 1990-1991.  

In an August 1994 Pulmonary consultation, the veteran related 
a history of recurrent cough, dyspnea on exertion, decreased 
exercise tolerance, and nasal congestion.  The clinical 
impressions included exercise induced asthma, rule/out 
obstructive sleep apnea syndrome, chronic sinusitis.  In a 
July 1995 Medical Board proceeding, he was diagnosed with, 
among other things, obstructive sleep apnea and chronic 
cough.  It was recommended that he be separated from military 
duty.  In a rebuttal statement, he asserted that he had 
chronic respiratory problems related to exposure to fumes and 
from exposure to Agent Orange.  He was discharged from active 
duty in June 1996.

In January 1997, the veteran filed the current claim.  He 
maintains, in essence, that the exposure to fumes while on 
active duty cause a chronic respiratory disorder, to include 
bronchitis and chronic cough. 

The post-service medical work-up is extensive.  His primary 
complaints have related to a persistent cough.  Nonetheless, 
the results have been completely negative for underlying 
respiratory pathology for his cough.  Medical evidence 
reflects the following diagnoses/statements:

?	Chronic cough with no obvious source.  (VA General 
Medical Examination, April 1997).
?	Normal chest radiograph.  (VA X-ray, April 1997).
?	No evid[ence] of sinusitis.  (VA Nose and Sinus 
Examination, April 1997).
?	Normal pulmonary function test.  (VA Examination, March 
1998).
?	Normal paranasal sinuses . . . Normal chest.  (Private 
X-ray, December 1998).
?	Bronchitis.  Bibasilar interstitial changes.  (Private 
X-ray, December 1999).
?	No evidence of pulmonary mass or hilar/mediastinal 
lymphadenopathy.  (Private CT scan of chest with 
contrast, June 2000).
?	[H]as undergone an [endoscopy] . . . which was negative 
to evaluate his cough.  (Self-reported in VA 
Respiratory, Miscellaneous Examination Report, November 
2000).
?	It is my opinion that it is not as likely as not that 
the veteran has a chronic respiratory condition related 
to his exposure to fumes and/or asbestos while on active 
duty.  (VA Respiratory, Miscellaneous Examination 
Report, November 2000).
?	Chronic cough of unknown etiology.  No evidence of COPD 
or chronic bronchitis.  No evidence of asbestosis.  It 
is my opinion that in view of extensive negative work-
ups for chronic cough, it is at least as likely as not 
that the chronic cough is caused by psychological 
disorder.  (VA Respiratory Obstructive Examination 
Report, July 2002).
?	[The veteran's] current [chronic] cough is more likely 
than not to be related to [chronic] cough noted in the 
service medical record, but not likely to be related to 
acute bronchitis, asbestos exposure or chemical fumes 
while in the military service.  (VA Respiratory 
Miscellaneous Examination, July 2002 -same examiner as 
above). 
?	No evidence of sinonasal disease.  Chronic cough not 
related to sinonasal disease.  (VA ENT Examination 
Report, July 2002).
?	Normal spirometry, lung volumes, gas diffusion.  Since 
previous PFTs dated March 25, 1998, there has been a 
reduction in vital capacity possibly due to weight gain.  
(PFTs, June 2002).

As noted previously, service connection is granted only for 
disability, not on the basis of symptomatology which may 
suggest the presence of an underlying disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, chronic cough, as a clinical finding only, is not 
deemed to be a disability for which compensation is payable; 
rather, a cough is a symptom.  In order to be awarded 
service-connection, there must be some underlying disability 
shown.  As there is no underlying respiratory disorder 
attributable to fumes, the claim for service-connection must 
necessarily be denied.

Nonetheless, even considering the veteran's assertions, the 
medical evidence is undeniable that his symptom of a cough is 
not, in fact, related to exposure to fumes.  As noted above, 
the two VA examiners who have directly addressed the issue of 
causation have concluded that his cough is not related to the 
fume exposure while on active duty (November 2000 and July 
2002).  It is also indicated that there is no known cause of 
the veteran's symptoms (April 1997 and July 2002).  The 
uncertainty in the etiology of the veteran's cough cannot 
necessarily support the conclusion that it must have been due 
to military service.  

Additional work-ups have found no evidence of COPD, 
bronchitis, a sinus origin, a gastrointestinal cause, or 
allergies as a basis for the reported chronic cough.  Because 
there is no underlying disability shown for compensation 
purposes, the current claim for entitlement to service 
connection for a chronic cough as a symptom only must be 
denied.  In addition, as there is no evidence of chronic 
bronchitis (although there was a single mention of bronchitis 
in December 1999) or other upper respiratory disorder shown, 
the claim for entitlement to service connection for the 
residuals of fumes exposure must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2001 and May 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in November 
2002.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
November 2002 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in April 1997, November 
2000, and July 2002.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

A 30 percent disability rating for obstructive sleep apnea, 
but no more, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

The claim for entitlement to service connection for residuals 
of exposure to asbestos is denied.

The claim for entitlement to service connection for residuals 
of exposure to toxic fumes is denied.


REMAND

With respect to the remaining issues, the Board finds that 
due process considerations mandate a remand.  

Increased Rating PTSD.  In recent correspondence, the veteran 
indicated that his symptoms have gotten progressively worse.  
Further, the Board notes that the veteran has not undergone a 
VA examination since 2000.  Given his assertions that his 
PTSD disability has increased in severity, and that it has 
been a number of years since his last examination, the Board 
finds that a remanded is needed.  

Increased Rating Low Back Pain.  In addition, while this 
appeal was pending, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  However, the veteran has not 
undergone a VA examination in light of the new criteria.

Increased Rating Headaches.  The representative has requested 
that the veteran undergo a current examination on the basis 
that he has not been examined since 1997.  The Board agrees 
and the claim will be remanded accordingly.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) Hines for the 
period from January 2001 to the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate examination worksheet for 
PTSD.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate disability examination 
worksheets for the appellant's low back 
disability.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service-connected headaches.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate disability examination 
worksheets for the appellant's headache 
disability.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


